                                                                                            FILED
                                                                                   2020 Mar-06 AM 09:50
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         EASTERN DIVISION

COREY JAY GARDNER,                         )
                                           )
       Petitioner,                         )
                                           )
v.                                         )               Civil Action Number
                                           )            1:19-cv-02109-AKK-HNJ
JIMMY KILGORE,                             )
                                           )
       Respondent.                         )

                                      ORDER
      On January 2, 2020, the magistrate judge entered an order requiring the

petitioner to re-file his petition using the court’s standard form, and to re-file his

application to proceed in forma pauperis, due to deficiencies therein. Doc. 3. When

the petitioner failed to respond to that order within the time allotted, the magistrate

judge entered a report and recommendation that this case be dismissed due to the

petitioner’s failure to prosecute. Doc. 4. Although the petitioner was advised of his

right to file objections to the report and recommendation within fourteen (14) days,

that time has expired with no objections having been filed.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report is

ADOPTED and the recommendation is ACCEPTED. Accordingly, the court
ORDERS that this action is DISMISSED WITHOUT PREJUDICE due to the

petitioner’s failure to prosecute.

      DONE the 6th day of March, 2020.

                                     _________________________________
                                              ABDUL K. KALLON
                                       UNITED STATES DISTRICT JUDGE




                                       2
